Exhibit 10.21

SEPARATION AND RELEASE AGREEMENT

          This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and
entered into by and between ROGUE WAVE SOFTWARE, INC. (“Rogue Wave”) and MERLE
A. WATERMAN, with principal residence at 2269 Eagles Nest Drive, Lafayette,
Colorado 80026(“Mr. Waterman”) (collectively “Parties”) as of the Execution Date
of this Agreement defined in paragraph 26 below.

          WHEREAS, effective as of May 1, 2003, Mr. Waterman tendered his
resignation as Chief Financial Officer and any and all other positions he may
have held as an employee, officer, and director of Rogue Wave as well as any
such positions as employee, officer, director, or agent he may have held with
Rogue Wave’s corporate affiliates, parents or subsidiaries;

          WHEREAS, Rogue Wave has accepted the resignation tendered by Mr.
Waterman;

          WHEREAS, the Parties wish to make the separation amicable but
conclusive on the terms and conditions set forth herein; and

          WHEREAS, Mr. Waterman accepts the benefits of this Agreement with the
acknowledgment that by its terms he has been fully and satisfactorily
compensated and will receive no payment, compensation, or benefits relating in
any manner to Mr. Waterman’s employment with Rogue Wave or the separation
thereof except as set forth in this Agreement.

COVENANTS

          NOW THEREFORE, in consideration of the above set forth recitals which
are incorporated herein by reference and the mutual promises and covenants
contained in this Agreement, it is hereby agreed by and between the Parties
hereto as follows:

          1.           Resignation. Mr. Waterman has tendered, and Rogue Wave
has accepted, Mr. Waterman’s resignation as Chief Financial Officer and any and
all other positions he may have held as an employee, officer, and director of
Rogue Wave as well as any positions he may have held as officer, director, or
agent with any of Rogue Wave’s corporate affiliates, parents or subsidiaries,
effective as of May 1, 2003 (“Separation Date”).

          2.           Modification and Substitution of Agreement.  The Parties
agree that this Agreement shall replace, modify, and completely supercede any
obligations of Rogue Wave, including those set forth in any agreement, plan,
policy, contract, bylaw, Board resolution, or other source, whether written or
oral, concerning the terms of Mr. Waterman’s employment with, or separation
from, Rogue Wave.  This Agreement, and the exhibits hereto, establishes the
final agreement between the parties as to the obligations of Rogue Wave, and
this Agreement may be altered only in a writing signed by the Chief Executive
Officer of Rogue Wave.

          3.           Consideration.  Although Rogue Wave has no policy or
procedure requiring payment of any severance benefits, Rogue Wave agrees to the
following as part of this



--------------------------------------------------------------------------------

Agreement: Rogue Wave agrees to pay Mr. Waterman $100,000 (One Hundred Thousand
Dollars), less all legally required deductions and required withholdings (“Lump
Sum Payment”).  The Lump Sum Payment shall be made in a one-time payment within
14 days of the Execution Date of this Agreement.  The Lump Sum Payment shall be
by check and delivered by first class mail, overnight delivery, or hand delivery
(at the sole option of Rogue Wave) to Mr. Waterman at the address of his
principal residence set forth above.

          4.           Insurance.  To the extent permitted by the federal COBRA
law, applicable state laws, and the insurance policies and rules applicable to
Rogue Wave, Mr. Waterman will be eligible to continue his health insurance
benefits.  Mr. Waterman acknowledges that Rogue Wave has provided him with a
COBRA notification form setting forth Mr. Waterman’s rights and responsibilities
with regard to COBRA coverage.  Should Mr. Waterman timely elect to continue
coverage pursuant to COBRA, Rogue Wave agrees to pay the premiums in the amount
of the premium to that which Rogue Wave paid immediately prior to the Separation
Date for Mr. Waterman’s insurance coverage for a period beginning May 1, 2003
and concluding April 31, 2004 (“COBRA Payment Period”), unless this obligation
is terminated earlier as set forth in this Agreement.  Should Mr. Waterman
obtain employment during the COBRA Payment Period, Rogue Wave’s obligation under
this paragraph shall forever cease upon the expiration of the waiting period (if
any) for entitlement to insurance coverage through Mr. Waterman’s new employer. 
Mr. Waterman agrees to notify Rogue Wave in writing in the event he obtains
employment during the COBRA Payment Period.

          5.           Shares Subject to Option. Pursuant to Mr. Waterman’s
stock option grant(s) and the plan(s) governing those grant(s) (the “Stock
Plan”), vesting of Mr. Waterman’s stock options will cease on the Separation
Date.  Any right to exercise any vested shares will be as set forth in Mr.
Waterman’s stock option grant notice, applicable stock option agreements, and
the Stock Plan.

          6.           Other Compensation.  Except as expressly provided herein,
Mr. Waterman acknowledges and agrees that he will not receive (nor is Mr.
Waterman entitled to receive) any consideration, compensation, payments,
bonuses, commissions, reimbursements, incentive payments, stock, equity
interests, stock options, or benefits of any kind.  Mr. Waterman further
acknowledges and agrees that Rogue Wave has paid to Mr. Waterman in full any and
all wages, salary, accrued but unused vacation, floating holiday accrued but not
taken, personal time off, commissions, bonuses, stock options, incentive
payments and compensation due and owing, if any, as of the Separation Date.  The
Parties also agree that this Agreement supercedes any and all prior agreements
concerning the obligations of Rogue Wave to Mr. Waterman.

          7.           Denial of Liability.  The Parties acknowledge that any
payment by Rogue Wave and any release by Mr. Waterman pursuant to this Agreement
are made to ensure that the separation is amicable, that in making any such
payment or release, Rogue Wave and Mr. Waterman in no way admit any liability to
each other and that they expressly deny any such liability.

          8.           Nondisparagement.  Mr. Waterman agrees that he will not
at any time disparage Rogue Wave nor any of its officers or directors to third
parties in any manner likely to

2



--------------------------------------------------------------------------------

be harmful to Rogue Wave, its business reputation, or the personal or business
reputation of its officers, directors, shareholders and/or employees. 
Notwithstanding the prohibition in the preceding sentence, Mr. Waterman shall
respond truthfully, accurately and fully to any question, inquiry, or request
for information when required by legal process.

          9.           Rogue Wave Property.  Prior to the Separation Date, Mr.
Waterman agrees to return to Rogue Wave all Rogue Wave documents in whatever
form (and all copies thereof) and any and all other Rogue Wave property in Mr.
Waterman’s possession, custody or control, including, but not limited to,
financial information, customer information, customer lists, employee lists,
Rogue Wave files, notes, contracts, contracts, drawings, records, business plans
and forecasts, financial information, specifications, computer-recorded
information, software, tangible property, including any computer equipment,
laptops, cellular telephones, pagers, credit cards, entry cards, identification
badges and keys, and any materials of any kind that contain or embody any
proprietary or confidential material of Rogue Wave (and all reproductions
thereof in any form including electronic or paper).  Mr. Waterman agrees that
should he fail to comply with this paragraph of this Agreement, Rogue Wave may
pursue any rights it has in law or in equity to recover such information, to
prevent Mr. Waterman’s use, disclosure, or destruction of such property, and to
recover damages for Mr. Waterman’s retention, use, disclosure, or destruction of
Rogue Wave property. 

          10.           Confidentiality/Non-Disclosure.  Mr. Waterman
acknowledges that confidentiality and nondisclosure of the terms of this
Agreement are material considerations for the Parties entering into this
Agreement.  Mr. Waterman acknowledges, represents, and agrees that he has not
and will not discuss the terms or provisions of the Agreement with any current
or former Rogue Wave employee except the Vice President of Human Resources and
the Chief Executive Officer.  As such, the provisions of this Agreement shall be
held in strictest confidence by Mr. Waterman and shall not be publicized or
disclosed in any manner whatsoever, including but not limited to, by
discussions, print or broadcast media, any public network such as the Internet,
any other outbound data program such as computer generated mail, electronic mail
reports or faxes, or any source likely to result in publication or computerized
access.  Notwithstanding the prohibitions in this paragraph:  (a) Mr. Waterman
may disclose this Agreement in confidence to his attorneys, accountants,
auditors, tax preparers, and financial advisors; and (b) Mr. Waterman may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.  Nothing in this paragraph shall
prevent Rogue Wave from disclosing this Agreement (i) to its accounting,
financial, tax, and legal advisors or to auditors, (ii) as necessary to
implement or enforce its terms, (iii) as necessary or appropriate under
reporting and disclosure obligations, (iv) upon request by any government
entity, or (v) as required by law.

          11.           Business Expense Reimbursement.  Rogue Wave agrees to
reimburse Mr. Waterman for those reasonable business expenses he necessarily
incurred in his capacity as a Rogue Wave employee prior the Separation Date to
the extent such expenses are consistent with Rogue Wave’s policies in this
regard.  Mr. Waterman acknowledges and agrees that Rogue Wave will not reimburse
him for any expenses he incurred after the Separation Date.  Mr. Waterman must
submit the necessary documentation establishing the amount, date and reason for
expenses

3



--------------------------------------------------------------------------------

he incurred and for which he seeks reimbursement no later than 15 days after the
Separation Date.

          12.           References.  To coordinate Rogue Wave’s response to any
inquiries from prospective employers seeking employment references concerning
Mr. Waterman, Mr. Waterman agrees to direct such prospective employers
exclusively to the Rogue Wave Vice President of Human Resources.  Should the
Vice President of Human Resources receive an inquiry, the Vice President (or an
authorized agent acting on behalf of the Vice President) shall confirm Mr.
Waterman’s period of employment with Rogue Wave, the position he held, and the
latest salary that he received as an employee and will state that Rogue Wave
policy precludes the release of further

          13.           Release of Claims by Mr. Waterman.  For the
consideration set forth in this Agreement and the mutual covenants of Rogue Wave
and Mr. Waterman and except for the covenants set forth in this Agreement, Mr.
Waterman hereby releases, acquits and forever discharges Rogue Wave, its
affiliated corporations and entities, its and their officers, directors, agents,
representatives, servants, attorneys, employees, stockholders, successors and
assigns of and from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorneys’ fees, damages, indemnities and obligations of every
kind and nature, in law, equity, or otherwise, known or unknown, suspected and
unsuspected, disclosed and undisclosed, liquidated or contingent, arising out of
or in any way related to agreements, events, acts or conduct at any time prior
to and including the Execution Date, including but not limited to:  (i) all
claims and demands directly or indirectly arising out of or in any way connected
with Mr. Waterman’s employment with Rogue Wave or the termination of that
employment; (ii) claims, demands, or liabilities related to salary, bonuses,
commissions, incentive payments, vacation pay, personal time off, fringe
benefits, expense reimbursements, sabbatical benefits, severance benefits, or
any other form of compensation; (iii) claims, demands, or liabilities related to
stock, stock options, or any ownership or equity interests in Rogue Wave; (iv)
claims (including claims for damages, attorney’s fees, court costs, or any
expenses) pursuant to any federal, any state statute, or any local law, common
law or any other cause of action including, but not limited to, the Federal
Civil Rights Act of 1964, as amended; Title VII of the Federal Civil Rights Act
of 1964, as amended; the Federal Americans with Disabilities Act of 1990; the
Family and Medical Leave Act; the Employee Retirement Income Security Act; the
Colorado Anti-Discrimination Act; the Age Discrimination in Employment Act; the
Equal Pay Act of 1963, as amended; the Fair Labor Standard Act, as amended; (v)
any tort, contract, or statutory claims under any theory, including but not
limited to wrongful discharge, discrimination, harassment, fraud,
misrepresentation, defamation, libel, emotional distress, breach of the implied
covenant of good faith and fair dealing, and (vi) any other obligation arising
under any statute, regulation, contract, promise, bylaw, or source of law.  Mr.
Waterman agrees that in the event he brings a claim or charge covered by this
release, or does not dismiss with prejudice and withdraw any claim covered by
this release, in which he seeks damages against Rogue Wave or in the event he
seeks to recover against Rogue Wave in any claim brought by a governmental
agency on his behalf, this Agreement shall serve as a complete defense to such
claims or charges.

          14.           Tax Consequences.  Mr. Waterman expressly acknowledges
that Rogue Wave has not made, nor herein makes, any representation about the tax
consequences of any

4



--------------------------------------------------------------------------------

consideration provided by Rogue Wave to Mr. Waterman pursuant to this
Agreement.  Mr. Waterman agrees to indemnify and hold Rogue Wave harmless for
any and all claims or penalties asserted against Rogue Wave for failure to pay
taxes due on any consideration provided by Rogue Wave pursuant to this
Agreement.

          15.           Cooperation.  Mr. Waterman agrees to fully cooperate
with Rogue Wave and make himself available to the company for any investigations
or lawsuits involving Rogue Wave or its successors or assigns.  Except for time
spent in depositions or trial, Mr. Waterman will be paid an hourly rate based on
his final base salary for time spent at the request of Rogue Wave.  Nothing in
this Agreement will restrict or preclude Mr. Waterman from, or otherwise
influence Mr. Waterman in, testifying fully and truthfully in legal,
administrative, or any other proceedings involving Rogue Wave, as required by
law or formal legal process.

          16.           Agreement Not to Seek Reemployment.  As a free and
voluntary act, Mr. Waterman agrees never to seek or accept direct or indirect
employment or consulting or contracting employment with Rogue Wave for a period
of five (5) years from the Execution Date of this Agreement.  If this provision
is breached by Mr. Waterman, the application will be rejected by Rogue Wave
without any resulting liability for Rogue Wave.  In the event Mr. Waterman is
employed as an employee, consultant, independent contractor, or otherwise, in
contravention of the terms of this paragraph 17 of this Agreement, he shall be
subject to summary dismissal or discharge without any resulting liability for
Rogue Wave.  Notwithstanding the foregoing, Rogue Wave and Mr. Waterman agree
that Mr. Waterman may seek or accept employment as an employee, consultant,
independent contractor, or sub-contractor with any person or entity that
contracts with Rogue Wave, provided he does not work directly or indirectly on
work related to Rogue Wave and that such employment does not violate Mr.
Waterman’s obligations under the Confidentiality Agreement or any state or
federal law, including but not limited to the protection of Rogue Wave’s trade
secrets.  Mr. Waterman represents that he does not currently have any
application for employment pending with Rogue Wave.

          17.           No Third Party Rights.  The Parties agree that by making
this Agreement, they do not intend to confer any benefits, privileges, or rights
to others.  The Agreement is strictly between the Parties hereto, subject to the
terms of paragraph 21 below, and that it shall not be construed to vest in any
other the status of third-party beneficiary.

          18.           Voluntary and Knowingly.  Mr. Waterman acknowledges
that, before executing this Agreement, he has been advised and given the
opportunity to consult with counsel and has in fact sought and received advice
from counsel of his own choosing, and was fully advised of his rights under
law.  Mr. Waterman further acknowledges that he has reviewed this Agreement in
its entirety, understands it, and voluntarily executes it.

          19.           Duty to Effectuate.  The Parties agree to perform any
lawful additional acts, including the execution of additional agreements, as are
reasonably necessary to effectuate the purpose of this Agreement.

5



--------------------------------------------------------------------------------

          20.           Entire Agreement.  Except for those agreements expressly
referenced herein, this Agreement, including Exhibit A hereto, constitutes the
complete, final and exclusive embodiment of the entire agreement between Mr.
Waterman and Rogue Wave with regard to the subject matter hereof.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein.  It may not be
modified except in a writing signed by the Chief Executive Officer of Rogue
Wave.

          21.           Successors and Assigns.  This Agreement, including
Exhibit A, hereto, shall bind the heirs, personal representatives, successors,
assigns, executors and administrators of each party, and insure to the benefit
of each party, its heirs, successors and assigns.

          22.           Applicable Law.  The Parties agree and intend that
Colorado statutes and case law shall govern any and all disputes arising between
the Parties relating to, construing, interpreting, or enforcing this Agreement
and relating to any other aspect of Mr. Waterman’s employment with Rogue Wave.

          23.           Arbitration.  The Parties agree to submit any dispute
between them concerning or arising out of this Agreement, or concerning,
relating to, or arising out of Mr. Waterman’s employment with Rogue Wave, to
resolution in final and binding arbitration in Colorado under the American
Arbitration Association’s Rules for the Resolution of Employment Disputes before
an arbitrator selected from JAMS/Endispute located in Denver, Colorado.  The
parties agree that the arbitration proceedings shall be confidential (to the
extent permitted by law) and will not be open to the public.  The arbitrator
will be selected by mutual agreement of the parties, and such agreement shall
not be unreasonably withheld.  The decision of the arbitrator shall be final and
binding.  The arbitration award may be enforced in any court of competent
jurisdiction.  Each party will bear his/its own costs and attorneys’ fees
incurred in connection with any arbitration, and no party or an attorney for any
party shall seek or accept an award of attorneys’ fees under any statute, rule
or order of court in connection with the lawsuit.  The Parties specifically
waive any right to seek punitive damages as to any claim.  Nothing in this
Agreement shall prevent Rogue Wave or Mr. Waterman from obtaining temporary
equitable relief from a state or federal court in Boulder, Colorado, or Denver,
Colorado if the following conditions have been met: (i) there has been no
arbitration claim filed; (ii) the party seeking relief proves the existence of
immediate and irreparable harm that will occur before the party may be heard
before an arbitrator (according to the procedure set forth above); and (iii)
immediately after any temporary proceeding, all Parties submits any and all
claims to the arbitrator (according to the procedure set forth above).  A party
bringing an action in contravention of this paragraph shall be liable to the
other party for the costs, expenses and attorney’s fees incurred in successfully
dismissing the action or successfully transferring the action to arbitration
under this paragraph.

          24.           Severable.  If any provision of this Agreement is
determined to be invalid, void or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement, and the
provision in question shall be modified so as to be rendered enforceable.

          25.           Enforce According To Terms.  The Parties intend this
Agreement to be enforced according to its terms.

6



--------------------------------------------------------------------------------

          26.           Execution Date.  This Agreement is effective on the
later of the dates that each of the Parties signed this Agreement (“Execution
Date”).

          27.           Counterparts.  This Agreement may be executed in one or
more counterparts, any of which need not contain the signatures of more than one
party but all signed counterparts taken together will constitute one and the
same argument.

          28            Section Headings.  The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

          29.           Expiration.  Unless otherwise agreed to by Rogue Wave in
writing signed by an authorized Rogue Wave representative, this agreement must
be executed by Mr. Waterman and delivered to Rogue Wave no later than May 8, 
2003, to be effective or binding on Rogue Wave.

          IN WITNESS WHEREOF, the Parties have duly authorized and caused this
Agreement to be executed as follows:

M small ERLE /small A. W small ATERMAN /small , an individual

ROGUE WAVE SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

 

/s/ MERLE A. WATERMAN

 

/s/ MARY KREIDLER WALKER

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Merle A. Waterman

By:

Mary Kreidler Walker

 

 

Its:

Vice President Human Resources

 

 

 

 

Date:

May 8, 2003

Date:

May 8, 2003

Exhibit A:     Employee Proprietary Information and Inventions Agreement filed
as Exhibit 10.13, Exhibit D, to the Registrant’s quarterly report on Form 10-Q
for the quarter ended December 31, 2001.